By the Court.
Both these points have been long and well *157settled in this state. It has been repeatedly adjudged that one-party cannot recover from the other the costs of exemplifications or copies of judgments or„other documents used upon the-trial, nor can he recover the mileage of a witness until he enters the state by the ordinary route of travelling to the place of' trial. From that time he travels under the authority and by-virtue of the process of the court, and is entirled to mileage.
Retaxation accordingly..